PER CURIAM.
We have reviewed the record on appeal and the briefs filed herein, appellant having failed to file a brief in his own behalf as previously permitted by this Court. Upon our consideration thereof, it is our conclusion that no error was committed by the trial court when it ordered that appellant’s probation be revoked and that he be imprisoned for a term of two years. Accordingly, the judgment and sentence appealed herein is affirmed.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.